Citation Nr: 1414129	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-22 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a liver disability, claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for a spleen disability, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for kidney cysts, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from February 1968 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2010 of the Department of Veterans Affairs (VA), regional office (RO) in Indianapolis, Indiana.  In September 2013 the Board remanded the case for additional development.


FINDINGS OF FACT

1.  There is no medical evidence demonstrating a liver disability during service or currently.

2.  There is no medical evidence demonstrating a spleen disability during service or currently.

3.  There is no medical evidence demonstrating a kidney disability during service or currently.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver disability to include as secondary to a service-connected disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for a spleen disability to include as secondary to a service-connected disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for service connection for kidney cysts to include as secondary to a service-connected disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

An October 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159. The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in November 2009 and November 2011.  Taken together, these examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 .

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran contends that he has kidney cysts and spleen and liver enlargement that he believes are secondary to his service connected diabetes mellitus. 

The Veteran's service treatment records do not show any findings of a disorder of the liver, spleen, or kidneys.  The service separation examination in December 1971 noted normal abdomen, genitourinary system, and endocrine system.

The Veteran is service connected for diabetes mellitus which was first diagnosed in 2002.  

An abdominal echogram in April 2009 showed an enlarged spleen.  CT of the abdomen in May 2009 showed borderline enlargement of the spleen, hepatic steatosis (with no liver masses appreciated), and left renal cysts.  Repeat CT of the abdomen in July 2009 showed fatty infiltration with hypertrophy of the left hepatic lobe and the caudate lobe suggestive of diffuse hepatocellular disease; there was no focal hepatic lesion.

A VA examiner in November 2009 stated that "I am not aware of a direct relationship of splenomegaly with diabetes mellitus" and "I am not aware of a direct relationship between renal cysts and diabetes mellitus."  The examiner also stated that the etiology of the Veteran's multiorgan enlargement had not been identified as no liver biopsy had been done.

The Veteran's representative cited to information addressing a possible relationship between diabetes mellitus and renal cysts and liver and spleen enlargement.

A VA examination was conducted in November 2013.  The examiner reviewed the medical evidence of record, including relevant laboratory findings and echogram and CT results.  The Veteran reported that he had been told his liver was enlarged but that as far as he knows his liver was operating fine.  The examiner stated that the Veteran did not now have and had not ever been diagnosed with a liver disorder.  

The examiner noted that the Veteran had three cysts on a kidney but that his kidneys were functioning well.  The examiner stated that the Veteran did not now have and had not ever been diagnosed with a kidney disorder, and that despite having a mildly elevated creatinine level in 2003 does not have a diagnosis of a renal disease.  

The examiner stated that the Veteran did not now have and had not ever been diagnosed with a hematologic or lymphatic disorder.  The Veteran himself indicated that he did not know anything about a spleen condition.

Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability"); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The Court held that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)

To the extent that the Veteran believes he has a liver, spleen, or kidney disability, the Board notes that a symptom (such as renal cyst, or enlargement of the liver or spleen) without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  Although the Veteran is competent to report symptoms, a disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225; see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record shows findings related to enlargement of the liver and spleen, as well as renal cysts, however there is no diagnosis of an underlying disability of any of these organs, and the November 2013 VA examiner specifically determined that the Veteran did not now have and had not ever been diagnosed with a liver, kidney, or spleen disorder.  Therefore, in the absence of evidence of a diagnosed disability of the liver, spleen, or kidneys, the preponderance of evidence is against service connection and service connection is not warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a liver disability is denied.

Service connection for a spleen disability is denied.

Service connection for kidney cysts is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


